DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendments filed 12/07/2022. Claims 1, 3-5, 7, 10, 11, 18, 19, and 22 has been amended. Claims 9, 16, 26-28 have been cancelled. New claims 29-31 have been added. Therefore, claims 1-7, 9-14, 16-19, and 21-28 are presently pending in this application.
Claim Objections
Claims 1, 11, 18, and 32 are objected to because of the following informalities: 
Regarding claims 1, 11, and 18, the limitations “a CPAP or BiPAP nasal cannula or CPAP or BiPAP oral cannula, CPAP or BiPAP mask or CPAP or BiPAP helmet” (claims 1 and 18) “a CPAP or BiPAP nasal cannula or an CPAP or BiPAP oral cannula, CPAP or BiPAP mask or CPAP or BiPAP helmet” (claim 11) both should read --a CPAP or BiPAP nasal cannula, an CPAP or BiPAP oral cannula, a CPAP or BiPAP mask, or a helmet” in order to clarify claim language.
Regarding claims 1, 11, 18, the limitations “the CPAP or BiPAP nasal or CPAP or BiPAP oral cannula, the CPAP or BiPAP mask or the CPAP or BiPAP helmet” (claims 1 and 18) and “the CPAP or BiPAP nasal cannula or the CPAP or BiPAP oral cannula,  the CPAP or BiPAP mask or the CPAP or BiPAP helmet” (claim 11) both should read --a CPAP or BiPAP nasal cannula, an CPAP or BiPAP oral cannula, a CPAP or BiPAP mask, or a helmet” in order to clarify claim language.
Regarding claim 32, it appears that claim 31 is skipped and the claim number is a typographical error. The claim will be interpreted as claim 31. Applicant is recommended to renumber the claim to claim 31.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-14, 17-19, 21-25, and 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 11, and 18, the limitation “a CPAP or BiPAP helmet” is recited. However, the original specifications as originally filed does not provide any support for a helmet configured for CPAP or BiPAP. Instead, the specifications only provides support for sealed helmets for “mountaineering and scuba applications, for fire and rescue protective gear, space suit applications and the like” (see page 17, lines 13-25 of specifications as originally filed).
All the dependent claims are rejected for depending either directly or indirectly on a rejected claim.
Claims 1-7, 10-14, 17-19, 21-25, and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11 , and 18, the limitation “a CPAP or BiPAP nasal or CPAP or BiPAP oral cannula, a CPAP or BiPAP mask or a CPAP or BiPAP helmet” is recited. It is unclear whether the comma in the limitation is to indicate all of the different interfaces are in the alternative or if the outlet comprise one of the nasal cannula or oral cannula in combination with one of the mask or helmet. According to the specifications and drawings as originally filed and in order advance prosecution, Examiner is interpreting each of the elements to be in the alternative.
Regarding claim 4, the limitation “ including both a CPAP or BiPAP nasal cannula and a CPAP or BiPAP oral cannula” is recited. However, claim 1 only recites that the nasal cannula and the oral cannula are included in the alternative. As a result, the claim is indefinite due the lack of one or the other of the nasal cannula or the oral cannula from claim 1 whereas claim 4 requires both. 
Regarding claim 11, the limitation “ wherein the system includes heaters located upstream and downstream of said temperature sensor” is recited. However, the claim recites “heaters configured to heat the flow sensor” as well. It is unclear whether or not these are the same heaters or are different additional heaters.
	Claims 2-7, 10, 12-14, 17, 19, 21-25, and 29-32 are included in the rejection for depending either directly or indirectly upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (4,681,099), in view of Crosbie (2015/0090261), in view of Brodkin et al. (2012/0118291), in view of Ratto et al. (2012/0017904), and in view of Andrieux et al. (2010/0078026). 
Regarding claim 1, Sato discloses a fluid delivery system for controlling delivery of a fluid to a human or animal (breath synchronized concentrated oxygen supplier) (abstract) comprising: at least one source of said fluid (1, and 23; oxygen concentrator and buffer tank) (col. 6, lines 40-60, col. 7, lines 20-30); at least one valve assembly (24; breath synchronizing solenoid valve) coupled to said at least one source of said fluid (See FIG. 1: 24 is connecting buffer tank 23 to patient), wherein the at least one valve assembly is configured to allow flow of said fluid from the at least one source during said human or animal inspiration (controls the gas stream from the buffer tank to a patient) (col. 7, lines 25-30); an outlet end comprising a nasal cannula (26) in fluid communication with the at least one valve assembly (see FIG. 1, valve 26 is fluidly connected to patient  through a nasal cannula 26) (col. 7, lines 25-30); a flow sensor (28; thermocouple, sensor to detect the inhalation/exhalation phase, that is exposed to the respiratory air flow through the patient’s nostril) for triggering fluid delivery in response to said human or animal inspiration (output from the thermocouple is applied to a gas-supply regulator which controls the operation of the breath-synchronizing solenoid valve based on information from the thermocouple) (col. 7, lines 40-50), wherein the flow sensor is in fluid communication with the nasal cannula (mounted on nasal cannula) and comprises a temperature sensor (28) configured to detect a change in temperature indicative of onset of inspiration and onset of exhalation by said human by a directional change in temperature (thermocouple 28 is coupled to the nasal cannula exposed to the respiratory air flow; see also FIG. 4a and 4b, output voltage of the thermocouple gradually increase exhalation, gradually decrease is inhalation – directional change is interpreted as increase/decrease) (col. 7, lines 40-43; col. 11, lines 1-10).
Sato does not disclose that the flow sensor is upstream the nasal cannula.
However, Crosbie teaches a gas delivery system that provides pulses of gas to a patient that is controlled by a flow sensor, wherein the flow sensor is a temperature sensor positioned upstream from the patient interface (see inhalation sensor 240 positioned upstream from patient; inhalation sensor detects drop in temperature) (para. 0054, and 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repositioned the thermocouple of the Sato to be upstream from the patient interface as taught and evidenced by Crosbie, the position of the temperature sensor would not have modified the operation of the device and the mere arrangement of the temperature sensor is an obvious matter of design choice (see MPEP 2144.04(VI)(C) and would have also been motivated to rearrange the temperature sensor slightly upstream from the nasal cannula in order to allow for replacement of the nasal cannula in case the cannula misfits or is malfunctioning.
The now modified system of Sato does not disclose that the temperature in sensor detects the onset of inspiration and onset of exhalation by human within less than about 20 milliseconds.
However, Brodkin teaches a respiratory system utilizing a temperature sensor/thermocouple used to maintain gas delivery, which is capable of providing a response time (thin-wire fast response (typically 2 mS) temperature sensor or thermocouple ) (para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermocouple of the modified system of Sato to detect onset of changes in temperature within less than 20 milliseconds as taught by Brodkin to ensure optimized response times for adjusting delivery of gas to the patient and to ensure optimal delivery of gas to the patient for a more effective therapy.
The modified system of Sato discloses a humidified that is upstream from the flow sensor (25; humidifier gives proper humidity to gas) (col. 7, lines 25-30), but does not explicitly disclose that the humidifier heats the fluid upstream of the flow sensor.
However, Ratto teaches a breathing treatment system providing oxygen comprising a humidifier with a heater (304) for heating the respiratory gases being delivered to a patient (respiratory gas is heated and humidified) (para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of the modified system/apparatus of Sato to include a heater as taught by Ratto in order to warm the respiratory gases to provide additional comfort for the patient breathing the gas.
The modified system of Sato does not specifically disclose that the system/apparatus is configured to supply pulsed air or oxygen to a CPAP or Bi-PAP machine.
However, Andrieux teaches a breathing assistance system that is a CPAP (see para. 0022) the controls breathing gases delivered directly to the patient and that receives O2 supply from an O2 inlet (see FIG. 6; reference numeral 154; see also para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified system/apparatus of Sato to deliver O2 directly through a CPAP machine as taught by Andrieux in order to simultaneously provide breathing therapy while delivering the needed oxygen to alleviate symptoms of sleep apnea (para. 0003). 
As a result, the modified system/apparatus of Sato would be delivered to a CPAP or Bi-PAP nasal cannula, a CPAP or Bi-PAP oral cannula, or a CPAP or Bi-PAP mask when implemented to a CPAP.

Regarding claim 2, the modified system of Sato discloses a power source configured to operate the at least one valve assembly (solenoid valve receive electric signal to operate; operated by electric circuit as shown in FIG. 3 – inherently will be powered by a power source) (col. 8, 29-55).
Regarding claim 3, the modified system of Sato discloses that the flow sensor is located in tubing connecting the CPAP or BiPAP nasal cannula and the at least one source of said fluid (as modified by Crosbie – modified to be within the airway connected to patient interface, see rejection to claim 1).
Regarding claim 5, the modified system of Sato discloses the fluid delivered comprises supplemental oxygen or a therapeutic gas (as received by the oxygen concentrator 1 – oxygen can be therapeutic also) (Sato, col. 6, lines 40-50).
Regarding claim 6, the modified system of Sato discloses an electronic circuitry for controlling the at least one valve assembly based on signals from the flow sensor (Fig. 3 shows the electric circuit of the gas supply regulator; the output from the thermos couple acting as a sensor of respiration is applied to the differential amplifier of the regulator) (Sato, col. 8, lines 30-48).
Regarding claim 7, the modified system of Sato discloses that the electronic circuitry comprises a trigger mechanism (29; gas supply regulator) for actuating the release of said fluid through said at least one valve assembly (see FIG. 4a. shows output from thermocouple,  at time inhalation phase, the breath synchronizing solenoid valve is turned on for opening passage to the nasal cannula – triggering mechanism is the binary flag to indicate that the respiratory phase is in an inhalation phase for allowing opening of the solenoid valve) (Sato, col. 11, lines 1-35; col. 10, lines 45-57).

Regarding claim 23, the modified system of Sato discloses said flow sensor and said valve assembly are configured to  communicate by wire (see FIG. 1, sensor 28 is connected to regulator 29 by a wire).
Regarding claim 29, the modified system of Sato disclose said temperature sensor is configured to detect onset of inspiration and onset of exhalation within 10-20 milliseconds of said onset of inspiration and onset of exhalation (as modified by Brodkin -- thin-wire fast response (typically 2 mS) temperature sensor or thermocouple ) (Brodkin, para. 0029).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (4,681,099), in view of Crosbie (2015/0090261), in view of Brodkin et al. (2012/0118291) as applied to claim 1 above, and in further view of Curti et al. (2010/0113956).
Regarding claim 4, the modified system of Sato does not discloses that the nasal and the oral cannuli are coupled to each other.
However, Curti teaches another respiratory interface in which a nasal (62,64) and oral cannuli (69) are coupled to each other (see FIG. 6) (three separate inlet/outlets) (para. 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal cannula of the modified system of Sato to include a coupled oral cannula as taught by Curti for supplying a treating gast to a patient both via either a nostril or the mouth of a patient especially for patients who may also be mouth breathers (Curti, para. 0063).

Claims 18-19, 21, 25, and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (4,681,099), in view of Brodkin et al. (2012/0118291) and in view of Ratto et al. (2012/0017904).
Regarding claim 18, Sato discloses a method for conserving delivery of a fluid from a fluid source to a patient (controls fluid flow with solenoid valve based on demand (inhalation)), comprising the steps of: providing a valve (24; breath synchronizing solenoid valve) in communication with a fluid source and a nasal cannula worn by the patient (See FIG. 1: 24 is connecting buffer tank 23 to patient); sensing, with a flow sensor (28; thermocouple) in communication with the nasal cannula, onset of inspiration by detecting a change in temperature of fluid through said nasal cannula (thermocouple 28 is coupled to the nasal cannula exposed to the respiratory air flow; see also FIG. 4a and 4b, output voltage of the thermocouple gradually increase exhalation, gradually decrease is inhalation – directional change is interpreted as increase/decrease) (col. 7, lines 40-43; col. 11, lines 1-10), triggering the valve (24), in response to the sensed onset of inspiration to release said fluid from the fluid source for delivery to the patient via the nasal cannula (see also FIG. 4a. shows output from thermocouple,  at time inhalation phase, the breath synchronizing solenoid valve is turned on for opening passage to the nasal cannula – triggering mechanism is the binary flag to indicate that the respiratory phase is in an inhalation phase for allowing opening of the solenoid valve) (Sato, col. 11, lines 1-35; col. 10, lines 45-57).
Sato does not explicitly disclose that the temperature in sensor detects the onset of inspiration by human within less than about 20 milliseconds.
However, Brodkin teaches a respiratory delivery method utilizing a temperature sensor/thermocouple used to maintain gas delivery, which is capable of providing a response time (thin-wire fast response (typically 2 mS) temperature sensor or thermocouple ) (para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermocouple of the modified system of Sato to detect onset of changes in temperature within less than 20 milliseconds as taught by Brodkin to ensure optimized response times for adjusting delivery of gas to the patient and to ensure optimal delivery of gas to the patient for a more effective therapy. 
The modified method of Sato discloses a humidified that is upstream from the flow sensor (25; humidifier gives proper humidity to gas) (col. 7, lines 25-30), but does not explicitly disclose that the humidifier heats the fluid upstream and downstream of the flow sensor.
However, Ratto teaches a breathing treatment system providing oxygen comprising a humidifier with a heater (304) for heating the respiratory gases being delivered to a patient (respiratory gas is heated and humidified) (para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of the modified system/apparatus of Sato to include a heater as taught by Ratto in order to warm the respiratory gases to provide additional comfort for the patient breathing the gas. 
The modified method of Sato does not specifically disclose that the system/apparatus is configured to supply pulsed air or oxygen to a CPAP or Bi-PAP machine.
However, Andrieux teaches a breathing assistance system that is a CPAP (see para. 0022) the controls breathing gases delivered directly to the patient and that receives O2 supply from an O2 inlet (see FIG. 6; reference numeral 154; see also para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Sato to deliver O2 directly through a CPAP machine as taught by Andrieux in order to simultaneously provide breathing therapy while delivering the needed oxygen to alleviate symptoms of sleep apnea (para. 0003). 
As a result, the modified method of Sato would be delivered to a CPAP or Bi-PAP nasal cannula, a CPAP or Bi-PAP oral cannula, or a CPAP or Bi-PAP mask when implemented to a CPAP.

Regarding claim 19, the modified method of Sato discloses that the fluid comprises oxygen (as received by the oxygen concentrator 1 – oxygen can be therapeutic also) (Sato, col. 6, lines 40-50).
Regarding claim 21, the modified method of Sato discloses the flow sensor comprises a temperature sensor configured to detect the onset of inspiration and the onset of exhalation by a directional change of temperature (see FIG. 4a and 4b, output voltage of the thermocouple gradually increase exhalation, gradually decrease is inhalation – directional change is interpreted as increase/decrease) (col. 11, lines 1-10).
Regarding claim 25, the modified method of Sato discloses that the valve is triggered by wire from said flow sensor (see FIG. 1, sensor 28 is connected to regulator 29 by a wire).
Regarding claim 32, the modified method of Sato disclose said temperature sensor is configured to detect onset of inspiration and onset of exhalation within 10-20 milliseconds of said onset of inspiration and onset of exhalation (as modified by Brodkin -- thin-wire fast response (typically 2 mS) temperature sensor or thermocouple ) (Brodkin, para. 0029).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 11-14, 18, 19, 21, 23-25, and 29-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 9-12, and 15-16 of U.S. Patent No. 11,247,008 (hereafter referred to as pat. ‘008) in view of Andrieux et al. (2010/0078026). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claims 1, 11, 18, 21, and 29-32, claims 1, 9, and 15 of Pat. ‘008 has everything as claimed, the only difference is that the present independent claims 1, 11, and 18 are recited more broadly and limitations in claims 9, 16 and 21 of the present application are also recited in the independent claims 1, 9 and 15 of Pat. ‘008. Independent claims 1, 9 and 15 of Pat. ‘008 has everything as claimed but does not specifically disclose that the fluid is supplied to a CPAP or Bi-PAP machine.
However, Andrieux teaches a breathing assistance system that is a CPAP (see para. 0022) the controls breathing gases delivered directly to the patient and that receives O2 supply from an O2 inlet (see FIG. 6; reference numeral 154; see also para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the apparatus/system/method of claims 1, 9, and 15 of pat. ‘008 to deliver O2 directly through a CPAP machine as taught by Andrieux in order to simultaneously provide breathing therapy while delivering the needed oxygen to alleviate symptoms of sleep apnea (para. 0003).

	Regarding claims 2, 3, 5-7, 12-14, and 19, claims 2-6, 10-12, and 16 of Pat. ‘008 has everything as claimed.
	Regarding claim 23-25, independent claims 1, 9 and 15 of Pat. ‘008 already recites that the flow sensor is already communicating for triggering (which inherently has a wired or wireless communication).

Claims 1-3, 5-7, 10-14, 17-19, 21-25, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 8, 10-14, and 16-19 of U.S. Patent No. 11,318,276 (hereafter referred to as pat. ‘276) in view of Andrieux et al. (2010/0078026). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claims 1, 9, 11, 16, 18, and 29-32, claims 1, 10, and 16 of Pat. ‘276 has everything as claimed, the only difference is that the present independent claims 1, 11, and 18 are recited more broadly and limitations in claims 9 and 16 of the present application are also recited in the independent claims 1 and 10 of Pat. ‘276.I claims 1, 10, and 16 of Pat. ‘276 has everything as claimed but does not specifically disclose that the fluid is supplied to a CPAP or Bi-PAP machine.
However, Andrieux teaches a breathing assistance system that is a CPAP (see para. 0022) the controls breathing gases delivered directly to the patient and that receives O2 supply from an O2 inlet (see FIG. 6; reference numeral 154; see also para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the apparatus/system/method of claims 1, 10, and 16 of pat. ‘276 to deliver O2 directly through a CPAP machine as taught by Andrieux in order to simultaneously provide breathing therapy while delivering the needed oxygen to alleviate symptoms of sleep apnea (para. 0003).

Regarding claims 2-3, 5-7, 10-14, 17, 19, 21-22, and 25, claims 2-6, 8, 11-14, 17-19 of Pat. ‘276 have everything as claimed.
Regarding claim 23-24, independent claims 1 and 11 of Pat. ‘008 already recites that the flow sensor is already communicating for triggering (which inherently has a wired or wireless communication).

Claims 1-3, 5-7, 10-14, 17-19, 21-25, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-12, 14-19 of U.S. Patent No. 11,420,007 (hereafter referred to as pat. ‘007), in view of Andrieux et al. (2010/0078026).. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claims 1, 11, 18, and 29-32, claims 1, 9, and 16 of Pat. ‘007 has everything as claimed, the only difference is that the present independent claims 1, 11, 18 are recited more broadly. Independent claims 1, 9, and 16 of Pat. ‘007 has everything as claimed but does not specifically disclose that the fluid is supplied to a CPAP or Bi-PAP machine.
However, Andrieux teaches a breathing assistance system that is a CPAP (see para. 0022) the controls breathing gases delivered directly to the patient and that receives O2 supply from an O2 inlet (see FIG. 6; reference numeral 154; see also para. 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the apparatus/system/method of claims 1, 9, and 16 of pat. ‘007 to deliver O2 directly through a CPAP machine as taught by Andrieux in order to simultaneously provide breathing therapy while delivering the needed oxygen to alleviate symptoms of sleep apnea (para. 0003).
Regarding claims 2-3, 5-7, 10-14, 17, 19, 21-22, and 24, claims 2-5, 7-8, 10-12, 14-15, 17-19 of Pat. ‘007 have everything as claimed.
Regarding claim 23 and 25, independent claims 1 and 9 of Pat. ‘007 already recites that the flow sensor is already communicating for triggering (which inherently has a wired or wireless communication).

Response to Arguments
Applicant's arguments filed 12/07/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the Remarks that “[w]hile Crosbie may disclose a sensor positioned upstream of the patient, Crosbie is quite different. Crosbie describes a nitric oxide generator and inhalator, and Crosbie sensor is designed for differentiating between inhalation and exhalation (paragraph [0054]).” Applicant further argues that the motivation of ““replacement of the nasal cannula in case the cannula misfits or is malfunctioning” has nothing to do with the issue at hand, namely, triggering fluid delivery upon the onset of inhalation” and that Crosbie doesn’t teach such a benefit. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Crosbie clearly teaches a different positioning of the sensor for detection of inhalation. It is clear to one of ordinary skill in the art that positioning the inhalation sensor (in this case, the temperature sensor of Sato) upstream from the nasal cannula would provide the function of still detecting the inhalation of the patient while still allowing the practitioner to replace the nasal cannula as stated before. Applicant appears to be attacking the Crosbie reference merely on the basis that the device is delivering a gas from a nitric oxide generator/inhaler rather than the specific purpose of supplemental oxygen. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is obvious and clear to one of ordinary skill in the art that the modification as taught by Crosbie is related to the issue of inhalation detection. Therefore, the rejection to claims 1 and 18 still stand.
Applicant argues on page 7-8 of the Remarks that “Brodkin’s temperature sensor/thermal couple is used for an entirely different purpose, namely, to derive the patient’s cardi-pulmonary coupling index, i.e., the so-called Qi index”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Brodkin clearly teaches that temperatures sensors being made to be responsive within the 20ms timeframe. One of ordinary skill in the art would have found it to be obvious to modify the temperature sensor of the modified Sato device and method to be responsive within a short timeframe to provide the needed therapy in synchronization with the patients inhalation to ensure optimized response times for adjusting delivery of gas to the patient and to ensure optimal delivery of gas to the patient for a more effective therapy. 
Applicant argues on page 8 of the Remarks that “Sato does not teach heating the sensor as required by applicant’s claims”. However, the claims as recited also recite in the alternative to “heat the air or oxygen upstream and downstream of the flow sensor”. As the modified system of Sato (see rejection to claim above) discloses a humidifier, which indeed provides heated air or oxygen upstream and downstream of the flow sensor. Therefore, the rejection to claims 1 and 18 still stand.
Applicant further argues on pages 8-9 with regards to the detection ochanges to the flow to be detected within less than 20 ms. However, the modification of the Sato reference was to replace a temperature sensor with another well known temperature sensor. The benefit was clearly provides a much quicker response time to reduce delay in control. 
Applicant further argues that on page 9 that Applicant’s claims are directed to fluid delivery system, an apparatus and a method for delivering air or oxygen to a CPAP or BiPAP machine and that Applicant’s invention is quite different from the convention CPAP machine disclosed by Andrieux. Applicant further argues that Andrieux’s CPAP machine is operated by providing continuous flow while Applicant’s claims requires sensors configured to detect a change in temperature in order to trigger a valve assembly to permit pulsed delivery of air or oxygen to a patient. However, Andrieux clearly teaches an inlet for the CPAP machine to receive the supplemental outlet. The modification proposed in the rejection to claims 1 and 18 above merely suggest passing the supplemental oxygen through to the CPAP machine to subsequently be delivered to the patient. As a result, the CPAP machine can still operate as normally while still receiving pulsed oxygen as operated by the Sato. Therefore, the rejection to claim 1 and 18 still stand.
Applicant lastly argues that the temperature sensors are used for entirely different purpose for detecting overheating condition for the blower motor. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection does not rely upon Andrieux for the temperature sensor. This is already disclosed/taught by Sato in view of Rato (see rejection to claim 1 and 18 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619

/MICHAEL J TSAI/Primary Examiner, Art Unit 3619